COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ABATEMENT ORDER

Appellate case name:        In the Interest of J. A. J. H. aka J. H. and J.A.H aka J.H. v. Department
                            of Family and Protective Services

Appellate case number:      01-17-00613-CV

Trial court case number: 2015-24656

Trial court:                309th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue. Appeals in parental termination cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed, so far
as reasonably possible. See TEX. ST. JUD. ADMIN. R. 6.2(a). Appellant filed a notice of
appeal on August 2, 2017 in the trial court, setting the 180-day compliance deadline for
January 29, 2018. See TEX. R. APP. P. 4.1(a), 26.1(b).

        The record in this case was due on August 14, 2017. See TEX. R. APP. P. 35.1. Part of the
reporter’s record was filed by one of the court reporters on September 14, 2017, but the other
reporter, Angelia Singleton, has not filed the remaining part of the reporter’s record. On September
4, 2017, this court granted Singleton’s request to extend the deadline for filing the reporter’s record
to September 22, 2017. On September 29, 2017, we granted a second request by Singleton to
extend the deadline to October 3, 2017. On October 4, 2017, we denied a third request by Singleton
to extend the deadline to October 13, 2017 and notified her that if the record was not filed by
October 13, 2017, this Court would abate the case for the trial court to hold a hearing as to why
the record has not been filed.

        The record still has not been filed. Instead, on October 17, 2017, Singleton filed a fourth
request for an additional extension to October 31, 2017. The request is denied. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed. See
TEX. R. APP. P. 35.3(c). Because the reporter’s record has not been filed timely as ordered in
this cause, we issue the following order.

        We direct the trial court to conduct a hearing no later than 7 days from the date of this
order at which Angelia Singleton, a court reporter, appellant’s counsel, and appellee’s counsel
shall participate (a) to determine the reason for failure to file the reporter’s record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as to whether
Angelia Singleton should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s record, of the
hearing. The trial court shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court within 10 days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this court’s active docket.
The appeal will be reinstated on this court’s active docket when the trial court’s findings and
recommendations are filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own motion.
If Angelia Singleton files the reporter’s record prior to the date set for the hearing, the appeal will
be reinstated and the trial court need not hold a hearing.


       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                      Acting individually


Date: October 17, 2017